                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

          Matthew E. Orso,            )              JUDGMENT IN CASE
                                      )
              Plaintiff(s),           )                    3:14-cv-91
                                      )
                  vs.                 )
                                      )
        Phuong Chi Nguyen Vuong,      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Summary Judgment against Phuong Chi
Nguyen Vuong is hereby entered in the amount of $72,155.00 in accordance with the
Court’s January 9, 2020 Order (Document 327).




       Case 3:14-cv-00091-GCM Document 359 Filed 04/27/20 Page 1 of 1
